 



Exhibit 10.3.8
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
          This agreement among The Continental Insurance Company of New Jersey
(“Participating Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA
Holdings Inc. (“Loews”) dated as of January 1, 2006, is an acknowledgment by a
Participating Subsidiary to the Investment Facilities and Services Agreement
dated as of January 1, 2006 among CNA, the Participating Subsidiaries and Loews
(which shall be referred to herein as the “Agreement” and this acknowledgment
shall be referred to herein as the “Acknowledgment”). All capitalized terms
which are not defined herein shall have the same meaning as they have in the
Agreement. The Acknowledgment shall terminate without further action on the part
of any party when Participating Subsidiary is no longer a subsidiary of CNA and
Loews has been notified in writing of such change in status. Participating
Subsidiary, CNA and Loews agree to be bound by all of the terms of the Agreement
except as stated otherwise in this Acknowledgment.
The Acknowledgment shall be effective as of January 1, 2006 subject to
regulatory approval of the Agreement and the Acknowledgment from the
Participating Subsidiary’s domiciliary insurance department. Any amendments to,
assignments of or termination of this Acknowledgment or the Agreement (“Change”)
shall be effective thirty (30) days after the filing of such Change with the
Participating Subsidiary’s domiciliary insurance department, unless such
insurance department comments upon or disapproves the Change to the Agreement or
the Acknowledgment; in which case the Change to the Agreement or the
Acknowledgment will become effective only upon receipt of approval from the
Participating Subsidiary’s domiciliary insurance department.
To the extent that a party under this agreement fails to act in a manner
consistent with the first sentence of Section 3.(c) of the Agreement, that party
shall indemnify the other party for the costs and reasonable expenses of so
doing. Any dispute arising under the Agreement which affect this Acknowledgment
that remains unresolved after reasonable efforts by the parties to resolve the
dispute shall be determined by arbitration in accordance with the rules of the
American Arbitration Association. In accordance with the previous sentence, the
parties hereto waive any rights each may have to a trial in a court of competent
jurisdiction. Any decision reached in arbitration shall be final and binding
upon all of the parties and a judgment of a court of competent jurisdiction
shall be entered upon the award made pursuant to the arbitration. Upon
reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.

 



--------------------------------------------------------------------------------



 



Page 2
Acknowledgment

                  THE CONTINENTAL INSURANCE COMPANY
OF NEW JERSEY            
 
               
By:
  /s/ Dennis R. Hemme            
 
               
 
  Vice President and Treasurer            
 
                CNA FINANCIAL CORPORATION            
 
               
By:
  /s/ Lawrence J. Boysen       By:   /s/ Robert M. Mann
 
               
 
  Senior Vice President and Controller           Senior Vice President and
Deputy General Counsel
 
                Loews/CNA Holdings Inc.            
 
               
By:
  /s/ Gary Garson            
 
               
 
               
Title:
  SVP            
 
               

2